DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 
Priority
This application is a 371 of PCT /CN2016/113590 filed on 12/30/2016, which claims foreign priority of CHINA 201511020841.X filed on 12/30/2015 and CHINA 201610523202.3 filed on 07/05/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claims 1-2, 4-5, and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-

Affidavit/Declaration under 37 CFR 1.132 Insufficient
The affidavit under 37 CFR 1.132 filed 9/29/2021 is insufficient to overcome the rejection of claims 1-5 based upon 35 U.S.C. 103 as set forth in the last Office action because: 
It refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 103059291A, previously cited 3/31/2021) in view of Sanna et al. (International Journal of Nanomedicine 2014:9 467–483, previously cited 3/31/2021) and Wang et al. (Angew. Chem. Int. Ed. 2005; 44: 34-66, previously cited 3/31/2021.).
Claim 1 is drawn to a compound formula (I) as follows:

    PNG
    media_image1.png
    142
    255
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    154
    237
    media_image2.png
    Greyscale
Ding et al. teach the use of a poly-amino acid drug carrier for targeted medicine delivery (p29, Abstract). Ding et al. teach a drug carrier of poly (γ-oligo-ethylene glycol monomethyl ether-L-glutamate)-polyamino-acid two-block copolymer shown as follows (p3, claim 1; p31, para 2), reading on R1 as a non-natural amino acid side chain of PEG-modified glutamic acid. Ding et al. further teach R2 is a side chain of glycine as hydrogen (p31, para 5, line 2).
Ding et al. do not explicitly teach a targeting moiety conjugated to the drug carrier.

    PNG
    media_image3.png
    182
    427
    media_image3.png
    Greyscale
Sanna et al. teach the use of active targeting for controlled drug release applications (p472, col 2, Active targeting as a strategy for developing site-directed nanoparticles) with the advantages to improve delivery of therapeutics across biological barriers and compartments; control release of bioactive agents; enhance therapeutic efficacy by selective delivery of therapeutics to biological targets; and perform theranostic functions by combining multimodal imaging and simultaneous diagnosis and therapy into multifunctional nanoplatforms (p468, col 1, para 1) and figure 3 shown above. Sanna et al. teach monoclonal antibodies are the preferred targeting ligands (p474, col 2, monoclonal antibodies). Sanna et al. teach a targeting monoclonal antibody is covalently linked to a drug carrier to generate a targeted drug delivery carrier (p476, col 2, para 2). Sanna et al. further suggest a drug carrier for conjugating to a targeting antibody is PEG-poly(aspartic acid) or PEG-poly(glutamic acid) shown in Table 1 (p470, compound NK-105 or NC-6004). Sanna et al. teach the benefits of targeted drug delivery using antibodies; thus, one of ordinary skill in the art would be motivated to conjugate an antibody to a drug carrier PEG-poly(glutamic acid) as taught by both Ding et al. and Sanna et al. leading to a conjugate comprising (antibody)-[PEG-poly(glutamic acid)].
Ding et al. in view of Sanna et al. do not explicitly teach antibody conjugated to PEG-poly(glutamic acid) via a thiol-containing linker.
Wang et al. teach a process to ligate synthetic peptides together to make larger proteins via chemical ligation to overcome the size limitation of solid phase peptide synthesis (p37, col 1, last para). Wang et al. teach the use of a functionalized peptide 1 with an α-thioester ligated to a 
    PNG
    media_image4.png
    345
    448
    media_image4.png
    Greyscale
second peptide 2 comprising an N-terminal Cys residue shown below (p38, Fig 3d). Because both Ding’s PEG-poly(glutamic acid) and Sanna’s antibodies are large proteins not suitable for solid phase peptide synthesis, one of ordinary skill in the art would have been taught and/or motivated to use Wang’s chemical ligation reaction to generate a large fusion protein of Antibody-Cys-(PEG-Glu5-200-Gly5-200) or (PEG-Glu5-200-Gly5-200)-Cys-Antibody, reading on the compound formula (I) in claim 1. 

    PNG
    media_image2.png
    154
    237
    media_image2.png
    Greyscale
With respect to claim 2, Sanna et al. teach monoclonal antibodies are the preferred targeting ligands (p474, col 2, monoclonal antibodies).
With respect to claim 3, Ding et al. teach R1 is glutamic acid modified with oligo(ethylene glycol) and the elected species of tris(ethylene glycol)-L-glutamate residue (j=3 and m=100).
With respect to claim 4, Ding et al. teach R2=H shown as the NH of glutamic acid (p3, claim 1; p31, para 2).
With respect to claim 5, Ding et al. teach the other amino acid polymer linked to glutamic acid as glycine polymer (p3, claim 1; p31, para 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ding’s drug carrier of poly (γ-oligo-ethylene glycol monomethyl ether-L-glutamate)-polyamino-acid copolymer (p3, claim 1; p31, para 2) with Sanna’s targeting moiety of antibody because Sanna et al. teach antibody-conjugated drug carrier 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings (Ding et al. in view of Sanna et al.) with Wang’s chemical ligation reaction because (i) both Ding’s PEG-poly(amino acid) drug carrier and Sanna’s targeted monoclonal antibody are large proteins not suitable for solid phase peptide synthesis, and (ii) Wang et al. teach a process to ligate synthetic peptides together to make larger proteins via chemical ligation to overcome the size limitation of solid phase peptide synthesis (p37, col 1, last para; p38, Fig 3d). The combination would have reasonable expectation of success because the references teach a fusion protein.
Applicant’s Arguments
(i) 	The disclosed examples disclosed in the PGPUB (US 2019/0016752 A1) [0222]-[0232] show the compound formula (I) with unexpected result (Remarks p13, Claim Rejections - 35 U.S.C. § 103).
(ii) 	Declaration under 1.132 by Hua Lu show data to support the compound formula (I) with unexpected result (Remarks p14, whole page).
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not for the reasons as follows:

    PNG
    media_image2.png
    154
    237
    media_image2.png
    Greyscale
Applicant’s argument (i) is not persuasive because the supporting data in the PGPUB [0222]-[02232] as argued by applicant is directed to a specific protein conjugate of IFNα, but the evidence is not commensurate with the scope of any protein conjugate in the rejected claims. Furthermore, applicant failed to provide side-by-side comparison of a claimed protein conjugate (commensurate with the claim scope) with the protein conjugate of poly (γ-oligo-ethylene glycol monomethyl ether-L-glutamate)-polyamino-acid taught by the closest prior art shown above. Since applicant’s data are insufficient to support the argument of “unexpected result”, applicant’s argument (i) is not persuasive.
Similarly, applicant’s Declaration under 1.132 in argument (ii) is not persuasive because (i) the evidence is not commensurate with the scope of any protein conjugate in the rejected claims and (ii) applicant failed to provide side-by-side comparison of a claimed protein conjugate with the protein conjugate of poly (γ-oligo-ethylene glycol monomethyl ether-L-glutamate)-polyamino-acid taught by the closest prior art.
For at least the reasons above, the arguments (i) and (ii) are not persuasive.

2.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. in view of Sanna et al. and Wang et al. as applied to claims 1-5 and further in view of Russell-Jones et al. (US 5,449,720, previously cited 3/31/2021.).
Claim 16 is drawn to a pharmaceutical composition comprising the compound formula (I) and a pharmaceutically acceptable excipient.

Ding et al. in view of Sanna et al. and Wang et al. do not explicitly teach the pharmaceutical composition further comprising a pharmaceutically acceptable excipient.
Russell-Jones et al. teach a targeted drug delivery system comprising a biodegradable polymer of PEG conjugated poly-glutamic acid (col 3, line 29-30) covalently linked to a bioactive drug according to the formula (V-Q)n-P-(Q-A)m (col 8, line 5-25). Russell-Jones et al. teach a targeting moiety V is a non-peptide compound of vitamin B12 analog (col 4, line 5-15), P is a biodegradable polymer of PEG conjugated poly-glutamic acid (col 3, line 29-30), A is a polypeptide hormone, interleukin, interferon (the elected species) or other bioactive polypeptide (col 4, line 46-58), and Q is a covalently bond or a spacer (col 3, line 8-10), reading on the elected species of interferon in claim 2.
With respect to claim 16, Russell-Jones et al. teach the drug composition further comprising a pharmaceutically acceptable carrier or excipient (col 9, line 34-36; claim 30) in addition to the drug polymer conjugates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings (Ding et al. in view of Sanna et al. and Wang et al.) with Russell-Jones’s pharmaceutically acceptable carrier or excipient because Ding et al. in view of Sanna et al. and Wang et al. teach a pharmaceutical composition comprising a targeted drug polymer carrier conjugate and Russell-Jones et al. teach formulation of a pharmaceutically acceptable carrier or excipient together with a drug polymer carrier conjugate for suitable dosage form (col 9, line 35-40; claim 30). The combination would have reasonable expectation of success because the references teach a targeted PEG-conjugated poly-glutamic .
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
10-December-2021
/ARADHANA SASAN/Primary Examiner, Art Unit 1615